DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 06/29/2020.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5. 	Claims 1, 3 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kondo et al. (“JP 066”, JP 2014-128066).

    PNG
    media_image1.png
    653
    962
    media_image1.png
    Greyscale

Above figure: reference to ‘JP 066’
Regarding claims 1, 3, JP 066 teaches (Fig. 1-2, 9) a power semiconductor module (power inverter module 1 including three modules ‘8u, 8v, 8w’) comprising:
at least one upper arm (UPPER ARM)disposed between a positive electrode line (P) and a node (‘node’-any one of ‘Mu, Mv or Mw’) and including a power semiconductor device (any one of upper side switches ‘5a, 5c or 5e’) and a freewheeling diode (any one of respective diode ‘6a, 6c or 6e’) connected in antiparallel;
at least one lower arm (LOWER ARM) disposed between a negative electrode line (N) and the node (node) and including a power semiconductor device (any one of lower side switches ‘5b, 5d or 5f’) and a freewheeling diode (any one of respective diode ‘6b, 6d or 6f’) connected in antiparallel;
a snubber circuit (any one of 7u, 7v or 7w) disposed between the positive electrode line (P) and the negative electrode line (N), the snubber circuit including a snubber capacitor (any one of ‘7ub, 7vh, 7wb’) and a snubber resistor (any one of the ‘7ua, 7va or 7wa’) connected in series (See, above Fig JP 066, for series connection);
a temperature detector (temperature sensing diodes formed on each of the upper and lower switches; see English translation Page 4 Para 4 thru page 5 Para 2) disposed inside of the power semiconductor module (1) to detect a temperature of the snubber resistor (any one of the ‘7ua, 7va or 7wa’, and a detection/sensing is anticipated, since each resistor is connected to the switches, as well. Furthermore, Applicant never mentions any direct connection or exactly where the sensing is directly taken from): and
at least one control terminal (each phase output voltage is being provided from their respective ‘node’ to the load 3, hence each terminal ‘node/control terminal’ that connects node to the load is acting as a control terminal, wherein each phase having their own respective three node/control terminals that outputs a voltage after taking in consideration of their respective snubber resistors) for outputting a voltage representing (output voltage to load 3, wherein each output voltage and its control terminal is based on combined operation of their respective snubber circuit and temperature detection of each switches; see English translation Page 4 Para 2-4) temperature of the snubber resistor (any one of the ‘7ua, 7va or 7wa’) or a voltage related to temperature (temperature sensing diodes formed on each of the upper and lower switches; see English translation Page 4 Para 4 thru page 5 Para 2) of the snubber resistor (any one of the ‘7ua, 7va or 7wa’and a detection/sensing is anticipated, since each resistor is connected to the switches, as well. Furthermore, Applicant never mentions any direct connection or exactly where the sensing is directly taken from) to a driver (not shown but anticipated to have been used to control each switch’s gate) that drives the power semiconductor device (each upper and lower side switches), the at least one control terminal (no/control terminal) including a first control terminal to output a voltage representing the temperature detected by the temperature detector (temperature sensing diodes formed on each of the upper and lower switches; see English translation Page 4 Para 4 thru page 5 Para 2).
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
7. 	Claims 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 066( JP 2014-128066), in view of Takizawa et al. (“JP 044”, JP 2002-119044).
Regarding claim 4, JP 066 teaches (Fig. 1-2, 9) a power semiconductor module (power inverter module 1 including three modules ‘8u, 8v, 8w’) comprising:
at least one upper arm (UPPER ARM)disposed between a positive electrode line (P) and a node (‘node’-any one of ‘Mu, Mv or Mw’) and including a power semiconductor device (any one of upper side switches ‘5a, 5c or 5e’) and a freewheeling diode (any one of respective diode ‘6a, 6c or 6e’) connected in antiparallel;
at least one lower arm (LOWER ARM) disposed between a negative electrode line (N) and the node (node) and including a power semiconductor device (any one of lower side switches ‘5b, 5d or 5f’) and a freewheeling diode (any one of respective diode ‘6b, 6d or 6f’) connected in antiparallel;
a snubber circuit (any one of 7u, 7v or 7w) disposed between the positive electrode line (P) and the negative electrode line (N), the snubber circuit including a snubber capacitor (any one of ‘7ub, 7vh, 7wb’) and a snubber resistor (any one of the ‘7ua, 7va or 7wa’) connected in series (See, above Fig JP 066, for series connection);
a first control terminal and a second control terminal to output a voltage across the snubber circuit’s resistor (each phase output voltage is being provided from their respective ‘node’ to the load 3, hence each terminal ‘node/control terminal’ that connects node to the load is acting as a control terminal, wherein each phase having their own respective three node/control terminals that outputs a voltage after taking in consideration of their respective snubber resistors
However, JP 066 fail to teach a shunt resistor connected in series with the snubber circuit, between the positive electrode line and the negative electrode line; and two output control terminals’ having to output a voltage across the shunt resistor.
However, JP 044 teaches (Fig. 1, 4) a shunt resistor (Rs, S3) connected in series with the snubber circuit (Fig. 1, 4; 14), between the positive electrode line (Fig. 1; P) and the negative electrode line (Fig. 1; N): and two output control terminals’ having to output a voltage (Fig. 4 shown output voltage being provided from the mid node between upper and lower switches to load 16, wherein Fig. 1; shown shunt resistor (such as, Rs) connection to their corresponding IGBT, meaning a voltage across the shunt resistor influencing the gate operation of the corresponding switches, as well) across the shunt resistor (Rs).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claiming invention was made to have modified JP 066’s module to include a shunt resistor connected with snubber circuit, and having output voltages of two output control terminals across a shunt resistor, as disclosed by JP 044, as doing so would have prevented increase in a turn-off loss in switches, even when temperature may vary, within the switches and/or modules, as taught by JP 044 (abstract).
Regarding claim 5, JP 066 fails to teach a comparator to compare the voltage representing temperature with a reference voltage; and a driving capability adjustor to change at least one of a magnitude of an on-gate resistor at a time of turn-on of the power semiconductor device and a magnitude of an off-gate resistor at a time of turn-off of the power semiconductor device, in accordance with an output signal of the comparator.
However, JP 044 teaches a comparator (CP1) to compare the voltage representing temperature (TS related to the switches temperature variations) with a reference voltage (Vref); and a driving capability adjustor (13b, R1, R2, s1, s2) to change at least one of a magnitude of an on-gate resistor (R1) at a time of turn-on of the power semiconductor device (IGBT switches) and a magnitude of an off-gate resistor (R2) at a time of turn-off of the power semiconductor device (IGBT switches), in accordance with an output signal of the comparator (CP1 output is used to control S2 and S3).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claiming invention was made to have modified JP 066’s module to include a shunt resistor connected with snubber circuit, and having output voltages of two output control terminals across a shunt resistor, as disclosed by JP 044, as doing so would have prevented increase in a turn-off loss in switches, even when temperature may vary, within the switches and/or modules, as taught by JP 044 (abstract).
Regarding claim 7, JP 066 fails to teach a comparator to compare the voltage representing temperature with a reference voltage; and a switching frequency adjustor to change a number of times of switching operations per unit time of the power semiconductor device, in accordance with an output signal of the comparator.
However, JP 044 teaches a comparator (CP1) to compare the voltage representing temperature (TS) with a reference voltage (Vref); and a switching frequency adjustor (13b, R1, R2, s1, s2, when operated in combination with snubber 14) to change a number of times of switching operations per unit time of the power semiconductor device (IGBT switches), in accordance with an output signal of the comparator (CP1 output is used to control S2 and S3).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claiming invention was made to have modified JP 066’s module to include a shunt resistor connected with snubber circuit, and having output voltages of two output control terminals across a shunt resistor, as disclosed by JP 044, as doing so would have prevented increase in a turn-off loss in switches, even when temperature may vary, within the switches and/or modules, as taught by JP 044 (abstract).
Allowable Subject Matter
8. 	Claims 6, 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, a search of prior art(s) failed to teach, “a differential amplifier circuit to differentially amplify a voltage across the snubber resistor; a comparator to compare the differentially-amplified voltage with a reference voltage; and a driving capability adjustor to change in accordance with an output signal of the comparator”.
Regarding claim 9, a search of prior art(s) failed to teach, “one of the snubber capacitor and the snubber resistor is mounted between the positive electrode conductor pattern and the intermediate electrode pattern, the other of the snubber capacitor and the snubber resistor is mounted between the intermediate electrode pattern and the negative electrode conductor pattern, and the temperature detector is mounted in proximity to the snubber resistor on the intermediate electrode pattern”.
Regarding claim 10, a search of prior art(s) failed to teach, “a first intermediate electrode pattern; a second intermediate electrode pattern; and a third intermediate electrode pattern, wherein the positive electrode conductor pattern and the first relay electrode pattern are connected, one of the snubber capacitor and the snubber resistor is mounted between the first intermediate electrode pattern and the second relay electrode pattern, the other of the snubber capacitor and the snubber resistor is mounted between the second intermediate electrode pattern and the third intermediate relay electrode pattern, the third intermediate electrode pattern and the negative electrode conductor pattern are connected, and the temperature detector is mounted in proximity to the snubber resistor on the first intermediate electrode pattern, the second intermediate electrode pattern, or the third intermediate electrode pattern”.
Regarding claim 11, a search of prior art(s) failed to teach, “a first intermediate electrode pattern; a second intermediate electrode pattern; a third intermediate electrode pattern; and a fourth intermediate electrode pattern on which the first intermediate relay electrode pattern, the second intermediate electrode pattern, and the third intermediate electrode pattern are mounted, wherein the positive electrode conductor pattern and the first relay electrode pattern are connected, one of the snubber capacitor and the snubber resistor is mounted between the first intermediate electrode pattern and the second intermediate electrode pattern, the other of the snubber capacitor and the snubber resistor is mounted between the second intermediate electrode pattern and the third intermediate electrode pattern, the third intermediate electrode pattern and the negative electrode conductor pattern are connected, the fourth intermediate electrode pattern is mounted on any of the positive electrode conductor pattern, the negative electrode conductor pattern, and the output conductor pattern, and the temperature detector is mounted in proximity to the snubber resistor on the first intermediate electrode pattern, the second intermediate electrode pattern, or the third intermediate electrode pattern”.
Regarding claim 12, a search of prior art(s) failed to teach, “a negative electrode conductor pattern; a first intermediate electrode pattern; a second intermediate electrode pattern; a third intermediate electrode pattern; and an insulating substrate on which the first intermediate electrode pattern, the second intermediate electrode pattern, and the third intermediate electrode pattern are mounted, wherein the at least one upper arm is connected to the output conductor pattern, the at least one lower arm is connected to the negative electrode conductor pattern, the positive electrode conductor pattern and the first intermediate electrode pattern are connected, one of the snubber capacitor and the snubber resistor is mounted between the first intermediate electrode pattern and the second intermediate electrode pattern, the other of the snubber capacitor and the snubber resistor is mounted between the second intermediate electrode pattern and the third intermediate electrode pattern, the third intermediate electrode pattern and the negative electrode conductor pattern are connected, and the temperature detector is mounted in proximity to the snubber resistor on the first intermediate electrode pattern, the second intermediate electrode pattern, or the third intermediate electrode pattern”.
Regarding claim 13, a search of prior art(s) failed to teach, “a differential amplifier circuit to differentially amplify a voltage across the snubber resistor; a comparator to compare the differentially-amplified voltage with a reference voltage; and a driving capability adjustor to change, in accordance with an output signal of the comparator”.
Regarding claims 8, 14, a search of prior art(s) failed to teach, “a differential amplifier circuit to differentially amplify a voltage across the snubber resistor; a comparator to compare the differentially-amplified voltage with a reference voltage; and a switching frequency adjustor to change, in accordance with an output signal of the comparator”.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839